Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  161719-20                                                                                             Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  In re P.M.L., Minor.                                              SC: 161719                                          Justices
                                                                    COA: 351143
                                                                    Shiawassee CC Family Division:
                                                                     18-003915-AY

  _________________________________________/

  In re S.R.L., Minor.                                              SC: 161720
                                                                    COA: 351144
                                                                    Shiawassee CC Family Division:
                                                                     18-003916-AY

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 21, 2020 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2020
         b0923
                                                                               Clerk